Citation Nr: 0210029	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  97-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Crohn's disease.

(The issues of entitlement to service connection for 
alcoholism and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
pancreatitis, will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1983 with an additional period of time in the reserves.  In 
light of the decision in this case as further discussed 
below, there is no need to obtain additional information 
regarding the veteran's reserve duty at this point.

This appeal arises from an adverse rating decision from the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) that determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for Crohn's disease. 

It is noted that while the issue of entitlement to an 
increased rating for residuals of ureterolithiasis, currently 
evaluated at 10 percent, was addressed by the veteran's 
representative; no substantive appeal was filed to the 
November 2000 Statement of the Case (SOC) or March 2002 
Supplemental Statement of the Case (SSOC) on this issue.  In 
the notice letters accompanying the SOC and SSOC, the RO 
informed the veteran that a substantive appeal had not been 
filed as to this issue.  The issue was not certified to the 
Board.  Therefore, the Board does not have jurisdiction of 
this issue.

Additional development is being undertaken on the issues of 
entitlement to service connection for alcoholism and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for pancreatitis.  This 
development is pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for Crohn's disease has been obtained by 
the RO.

2.  By rating decision dated in July 1993, the RO denied 
service connection for Crohn's disease.  The notice letter 
regarding that decision was sent in August 1993. 

3.  The veteran did not file a timely disagreement to that 
determination, and it became final.

4.  The additional evidence submitted in connection with the 
application to reopen the claim has not been considered 
previously and is so significant that it must be considered 
with all the evidence of record to fairly decide the claim 
for service connection for Crohn's disease.

5.  Physicians have related the veteran's current Crohn's 
disease to symptomatology shown in service.


CONCLUSIONS OF LAW

1.  The July 1993 decision of the regional office that denied 
service connection for Crohn's disease is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 (2001).

2.  Evidence received since the July 1993 RO decision is new 
and material, and, thus, the claim for service connection for 
Crohn's disease is reopened. 38 U.S.C.A. §§ 5103A, 5108 (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159, and 
3.326); 38 C.F.R. §§ 3.156(a), (c) (2001).

3.  With resolution of reasonable doubt in the appellant's 
favor, Crohn's disease was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.

To the extent that provisions of the VCAA apply in the 
instant case, in particular regards to notice to the veteran, 
after reviewing the record and due to the decision in this 
case, the Board is satisfied that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed and there has been a rating decision 
and a statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  The veteran and his representative through the 
statement of the case thereto, have been notified as to 
evidence and information necessary to substantiate the claim.  
All records that could be developed have been associated with 
the file.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

As to service connection for Crohn's disease, the evidence 
submitted since the July 1993 rating action is sufficient to 
reopen the veteran's claims as there are statements from a VA 
physician and a fee basis VA examiner that the veteran's 
Crohn's disease is related to the kidney stones and diarrhea 
the veteran had in service.  The evidence is new in that it 
has not been considered previously and it is not cumulative 
of evidence already of record.  It is also material as it 
bears directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim for service connection for Crohn's disease 
is reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2001) for the specific 
requirements for developing claims.  As noted above, the 
Board finds that this duty to assist has been satisfied in 
this case.

Further, the Board notes that the reopening of the veteran's 
claim raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant 
to Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In this 
case, the RO adjudicated the veteran's claim on a de novo 
basis, therefore, there is no prejudice to the veteran in 
adjudicating his claim, especially in view of the outcome as 
to the issue. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001). 

In this case, the veteran was treated in service for kidney 
stones.  He additionally was seen for diarrhea.  On an August 
2000 VA treatment record and on a July 2001 fee basis VA 
examination report, it was commented that the veteran's renal 
stones or kidney stones and diarrhea in service were related 
to his current Crohn's disease or were possibly a 
complication thereof.  While it is noted that there is a 
January 1998 private treatment record that shows that the 
veteran was advised that his Crohn's disease was not related 
to service, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the evidence is at least in 
equipoise that the veteran's Crohn's disease was incurred in 
service, in particular because the fee basis VA examiner had 
the benefit of reviewing the veteran's claims file.  In 
summary, the Board finds that the evidence supports the 
veteran's claims.  38 C.F.R. § 3.102 (2001).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for Crohn's disease.  The claim 
is allowed to this extent.  Entitlement to service connection 
for Crohn's disease is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

